DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 15 Dec 2021, in which claim 1 is amended to change the scope and breadth of the claim. 
	
 	This application is a domestic application, filed 02 Oct 2020, and claims benefit as a CON of 16/423,543, filed 28 May 2019, now abandoned; and claims benefit as a DIV of 15/300,990, now abandoned, which is a 371 of PCT/US15/24234, filed 03 Apr 2015; and which claims benefit of provisional application 61/974,812, filed 03 Apr 2014. 

Claims 1-7 are pending in the current application and are allowed herein. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 15 Dec 2021, with respect that claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoops et al. (In vivo, 2010, 24, p687-694, of record) has been fully considered and is persuasive, as amended claim 1 recites a method of treating an infection involving an amount of Pseudomonas aeruginosa bacteria forming a biofilm comprising administering an amount of dodecyl-β-maltoside (DβM) sufficient to disrupt any rhamnolipids produced by the amount of Pseudomonas aeruginosa bacteria and disburse the biofilm. Upon reconsideration Stoops et al. does not disclose all limitations of the invention as claimed.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 15 Dec 2021, with respect that claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stoops et al. (In vivo, 2010, 24, p687-694, of record) in view of Smith et al. (Thorax, 1984, 39, p369-375, of record) has been fully considered and is persuasive, as amended claim 1 recites a method of treating an infection involving an amount of Pseudomonas aeruginosa bacteria forming a biofilm comprising administering an amount of dodecyl-β-maltoside (DβM) sufficient to disrupt any rhamnolipids produced by the amount of Pseudomonas aeruginosa bacteria and disburse the biofilm. Upon reconsideration of the combined teachings of the prior art Applicant's remarks are persuasive that the closest prior art does not teach or fairly suggest the instant invention as claimed with a reasonable expectation of success because the teachings of prior art drawn to treatment of Mycobacterium tuberculosis do not provide a predictable and reasonable expectation of success for administering an amount of dodecyl-β-maltoside (DβM) sufficient to disrupt any rhamnolipids produced by the amount of Pseudomonas aeruginosa bacteria.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 15 Dec 2021, with respect that claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stoops et al. (In vivo, 2010, 24, p687-694, of record) in view of Smith et al. (Thorax, 1984, 39, p369-375, of record) as applied to claims 1-4, and further in view of Sermet-Gaudelus et al. (Pediatr. Drugs, 2002;  has been fully considered and is persuasive, as amended claim 1 recites administering an amount of dodecyl-β-maltoside (DβM) sufficient to disrupt any rhamnolipids produced by the amount of Pseudomonas aeruginosa bacteria and disburse the biofilm. Upon reconsideration of the combined teachings of the prior art the further teachings of Sermet-Gaudelus et al. do no remedy the teachings of Stoops et al. in view of Smith et al. 
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623